In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-12-00254-CR


                          BRANDY LYNN SALAZAR, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 64th District Court
                                    Hale County, Texas
           Trial Court No. A14684-0210; Honorable Robert W. Kinkaid Jr., Presiding

                                          July 17, 2013

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       In 2003, Appellant, Brandy Lynn Salazar, was granted deferred adjudication for

injury to a child 1 and placed on community supervision for seven years, later extended

for an additional three years.       In April 2012, the State moved to proceed with an

adjudication of guilt alleging that Appellant had violated the terms and conditions of her


1
 TEX. PENAL CODE ANN. § 22.04(a) (W EST SUPP. 2012). Appellant was indicted for intentionally or
knowingly causing serious bodily injury to a child younger than 15 years of age, by hitting her head
against a bathtub, making the offense a first degree felony. TEX. PENAL CODE ANN. § 22.04 (e) (W EST
SUPP. 2012).
community supervision. At a hearing on the motion to adjudicate, Appellant entered

pleas of true to three of five allegations. Notwithstanding testimony that Appellant was a

“good probationer,” the trial court found she violated four of the five conditions of

community supervision alleged by the State, adjudicated her guilty and proceeded to

the sentencing phase. Appellant was the only witness to testify. The State argued for a

sentence of twenty years and defense counsel asked for either reinstating Appellant on

community supervision or a sentence on the lower end of the range of punishment. The

trial court proceeded to sentence Appellant to thirty years confinement and a $10,000

fine. In presenting this appeal, counsel has filed an Anders 2 brief in support of a motion

to withdraw. We grant counsel=s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).          Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous.           See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).        Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying her of her right to file a pro se response if she desired to do so,

and (3) informing her of her right to file a pro se petition for discretionary review. In re




2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                   2
Schulman, 252 S.W.3d at 408. 3 By letter, this Court granted Appellant an opportunity to

exercise her right to file a response to counsel=s brief, should she be so inclined. Id. at

409 n.23. Appellant did file a response. The State did not favor us with a brief.


        We review an appeal from a trial court's order adjudicating guilt in the same

manner as a revocation hearing. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b)

(West Supp. 2012). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before this Court is whether

the trial court abused its discretion.               Rickels v. State, 202 S.W.3d 759, 763

(Tex.Crim.App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984);

Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983).                            In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

probationer violated a condition of community supervision as alleged in the motion.

Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). If the State fails to meet its

burden of proof, the trial court abuses its discretion in revoking community supervision.

Cardona, 665 S.W.2d at 494. In determining the sufficiency of the evidence to sustain a

revocation, we view the evidence in the light most favorable to the trial court's ruling.

Jones v. State, 589 S.W.2d 419, 421 (Tex.Crim.App. 1979). Additionally, a plea of true

standing alone is sufficient to support a trial court’s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex.Crim.App. 1979).



3
 Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of her right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at
408 n.22 & at 411 n.35.


                                                     3
       By the Anders brief, counsel does not raise any arguable issues to present to this

Court and acknowledges that Appellant’s sentence is within the range permitted by

statute.   He concludes there is nothing in the record to support reversible error.

Additionally, Appellant’s plea of true to three of the five allegations, standing alone,

suffices to support the revocation order. Moses, 590 S.W.2d at 470.


       Where, as here, we have an Anders brief by counsel and a pro se response by

Appellant, we have two choices. We may determine that the appeal is wholly frivolous

and issue an opinion explaining that we have reviewed the record and find no reversible

error; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005) (citing Anders,
386 U.S. at 744), or we may determine that arguable grounds for appeal exist and

remand the cause to the trial court so that new counsel may be appointed to brief those

issues. Id. (citing Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991)).


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing

the record, counsel=s brief and Appellant’s pro se response, we agree with counsel that

there is no plausible basis for reversal.       See Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).




                                            4
                                    CONCLUSION


      The judgment is affirmed and counsel's motion to withdraw is granted.




                                                    Patrick A. Pirtle
                                                        Justice


Do not publish.




                                          5